                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE


UNITED STATES OF AMERICA,                        )
                                                 )
                                                 )
v.                                               )          No. 2:12-CR-39-RLJ-DHI-9
                                                 )
                                                 )
PENNY LIPFORD WARD                               )


                               MEMORANDUM AND ORDER

       PENNY LIPFORD WARD (“Defendant”) appeared for a hearing on September 25, 2019,
in accordance with Rule 32.1 of the Federal Rules of Criminal Procedure on the Petition for a
Warrant for an Offender Under Supervision (“Petition”).

        Defendant was placed under oath and informed of her constitutional rights. It was
previously determined that Defendant wished to be represented by an attorney and she qualified
for appointed counsel. Attorney Dan Smith was appointed to represent Defendant. It was also
determined that Defendant had been provided with and reviewed with counsel a copy of the
Petition.

       The Government moved that Defendant be detained without bail pending her revocation
hearing before U.S. District Judge R. Leon Jordan. Defendant waived her right to a preliminary
hearing but requested a detention hearing and time to prepare for said hearing, which was
scheduled to take place before Judge Wyrick at 11:00 a.m. on October 1, 2019. Defendant was
temporarily detained until her detention hearing as set forth in a separate order [Doc. 436].

       Based upon the Petition and waiver of preliminary hearing, the Court finds there is probable
cause to believe Defendant has committed violations of her conditions of supervised release as
alleged in the Petition.

       Accordingly, it is ORDERED that:

       (1) Defendant shall appear for a revocation hearing before U.S. District Judge Jordan.

       (2) The Government’s motion that Defendant be temporarily DETAINED WITHOUT
       BAIL pending her revocation hearing before Judge Jordan is GRANTED and a detention
       hearing will be held before Judge Wyrick at 11:00 a.m. on October 1, 2019.
(3) The U.S. Marshal shall transport Defendant to a revocation hearing set before District
Judge Jordan at 1:30 p.m. on December 12, 2019.

SO ORDERED.

ENTER.

                                     s/fâátÇ ^A _xx
                                     SUSAN K. LEE
                                     UNITED STATES MAGISTRATE JUDGE




                                        2
